Citation Nr: 1144730	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as lung scars.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971. He was enlisted with the Army National Guard from February 1987 to July 2004.

This matter was last before the Board of Veterans' Appeals (Board) in June 2011, on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Board remanded the claim for additional development.

In June 2011 the Board also remanded claims of entitlement to service connection for hearing loss and tinnitus, but the RO granted those claims in a September 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to either hearing loss or tinnitus so those claims are not before the Board and not reflected on the title page.

The Veteran was scheduled for a personal hearing before a member of the Board in April 2011, but he failed to report for the hearing without explanation. Consequently, the request for a personal hearing is considered withdrawn. See 38 C.F.R. § 20.702(d) (2011).

The Board presently again REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

VA treatment records associated with the claims file as a result of the June 2011 remand reflect that additional records are outstanding and that a VA examination may be warranted. 

The Veteran reported on his February 2008 claims form that he was treated at the Salem VA Medical Center (VAMC) for lung scars from January to June 1971, prior to his discharge from active duty. His active duty service treatment records are not associated with the claims file and the RO has issued two (2) formal findings on the unavailability of his records. As these service records cannot be located through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

VA treatment records associated with the claims file as a result of the June 2011 remand reflect that the Veteran was seen in May 2011 for a "persistent cough." A chest x-ray was performed and showed "prominent pulmonary arteries that may represent pulmonary hypertension." The last treatment note within the claims file states that a pulmonary consultation appointment was pending. As that note indicates that additional pertinent medical evidence remains outstanding, the Board must remand the claim in compliance with the duty to assist.

Further, a January 2005 VA intake note added to the record as a result of the June 2011 remand indicates that the Veteran had received prior private medical treatment. While this case is in remand status, the RO/AMC must ask the Veteran if he has received any private treatment for his claimed respiratory disability and provide him with an authorization form allowing the release of any such records.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran contends that the lost service records would reflect treatment for lung scars and current VA treatment records reflect that he may have a pulmonary disability. If additional evidence is added to the claims file and indicates that the claimed disability may be associated with his military service, an examination will be warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment (to specifically include, but not limited to, records of any pulmonary consultations conducted during or after May 2011) and associate them with the record. Confirm that no VA records dated in 1971 are available.

2. Inquire if the Veteran has received any private medical treatment for respiratory issues. Provide him with authorizations for the release of any private treatment records (to specifically include, but not limited to, records from Danville Hospital) not currently on file. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

3. Review the claims file to ensure that the above-directed development has been completed in full.  If any development is incomplete, take corrective measures. Determine whether or not any newly associated evidence reflects a current respiratory disability that may be the result of qualifying military service - if so, schedule him for a respiratory disorders examination to obtain a medical opinion as to whether any current respiratory disability is likely related to his service. Complete any other appropriate development.

4. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


